4:19-cv-01535-CMC          Date Filed 10/15/20     Entry Number 21       Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


 Francis Harper,                                      Civil Action No. 4:19-cv-01535-CMC
                           Plaintiff,

 vs.

 Andrew Saul,
 Commissioner of the Social Security                      OPINION AND ORDER
 Administration,
                        Defendant.



         Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claims under the Social

Security Act for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

42 U.S.C. §§ 405(g), 1383(c)(3). The matter is currently before the court for review of the Report

and Recommendation (“the Report”) of Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(b)(2)(a) and 83.VII.02, et seq.,

D.S.C.

         In the Report, filed July 1, 2020, the Magistrate Judge recommends the decision of the

Commissioner be affirmed. ECF No. 16. On July 15, 2020, Plaintiff filed objections to the Report,

objecting to: (1) the Magistrate Judge’s conclusion the ALJ adequately accounted for Plaintiff’s

fibromyalgia in determining her RFC; and (2) the Magistrate Judge’s conclusion the weight given

by the ALJ to the medical opinion of Dr. Lary Korn, D.O. (Dr. Korn), a consultative examiner, is

supported by substantial evidence. ECF No. 17. On May 13, 2020, the Commissioner filed a
4:19-cv-01535-CMC           Date Filed 10/15/20      Entry Number 21        Page 2 of 19




response to these objections. ECF No. 18. For the reasons stated below, the court adopts the

Report and affirms the decision of the Commissioner.

                                             Standard

         Section 636(b)(1)(B) of the Federal Magistrates Act allows this court to refer a pending

matter to a United States Magistrate Judge for a Report and Recommendation. 28 U.S.C. §

636(b)(1)(B). The Magistrate Judge’s recommendation is afforded no “presumptive weight,”

which necessarily leaves the “authority and the responsibility [of] mak[ing] an informed, final

determination” with this court. Mathews v. Weber, 423 U.S. 261, 271 (1976).

         Within fourteen days after being served with the Magistrate Judge’s report and

recommendation, any party may object to the Report.1 28 U.S.C. § 636(b)(1). If a timely objection

is filed, the court must make a de novo determination of those portions of the recommendation to

which an objection is made. Id. After conducting this de novo review, the court may accept, reject,

or modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. Id. In the absence of an objection, the court may accept

the recommendation of the Magistrate Judge provided a review of the record reveals no clear error.
2
    Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).



1
 A party’s objection must be made with “sufficient specificity so as reasonably to alert the district
court of the true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir
2007).
2
  When a party receives notice of the consequences of failing to comply with the timely objection
filing requirement, the failure to file a timely objection results in waiver of that objection in the

                                                 2
4:19-cv-01535-CMC          Date Filed 10/15/20      Entry Number 21        Page 3 of 19




       Here, the court is authorized to review the Commissioner’s denial of benefits under 42

U.S.C. §§ 405(g), 1383(c)(3). Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001). Such review

neither involves a trial de novo, Vitek v. Finch, 438 F.2d 1157, 1157 (4th Cir. 1971), nor a de novo

review of the evidence, Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986). Rather, the court’s

review is “narrow,” Smith, 795 F.2d at 345, and is limited to whether the Commissioner’s factual

findings are supported by substantial evidence and whether the Commissioner applied the correct

legal standards, Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002).

       “The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative law to

describe how courts are to review agency factfinding.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (quoting T-Mobile South, LLC v. Roswell, 135 S. Ct. 808, 815 (2015)). In applying the

substantial evidence standard, the “court looks to an existing administrative record and asks

whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Id.

(alteration marks in original) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The “evidentiary sufficiency” necessary to meet this standard is “not high.” Id.

“Substantial evidence consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). “It means—and means only—

‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Biestek, 139 S. Ct. at 1154 (quoting Consolidated Edison Co., 305 U.S. at 229).




court of appeals. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315-16 (4th Cir. 2005);
Wells v. Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Wright v. Collins, 766 F.2d 841, 845-
46 (4th Cir. 1985).
                                                3
4:19-cv-01535-CMC           Date Filed 10/15/20      Entry Number 21        Page 4 of 19




         Although considerable deference is afforded to the Commissioner’s factfinding, the court

does not “mechanically accept[]” his findings. Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969).

Rather, the “statutorily granted right of review contemplates more than an uncritical rubber

stamping of the administrative action.” Id. Indeed, “courts must not abdicate their responsibility

to give careful scrutiny to the whole record to assure that there is a sound foundation for the

[Commissioner’s] findings, and that his conclusion is rational.” Vitek, 438 F.2d at 1157-58. Along

a similar vein, to meaningfully perform substantial evidence review, the record must set forth the

basis for the Commissioner’s decision. Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013). The

Commissioner’s decision “should include a discussion of which evidence the [the Commissioner]

found credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Id.

                                            Background

         1) Administrative Procedural History.

         Plaintiff applied for DIB and SSI on June 22, 2015, alleging a disability onset date of June

7, 2014, due to fibromyalgia, vitamin deficiency, anxiety, anemia, rheumatoid arthritis, spinal

stenosis, bipolar disorder, and low blood sugar.3 R. at 12, 110. Plaintiff’s claims were denied

initially and upon reconsideration. R. at 12. On January 26, 2018, a hearing was held before an

Administrative Law Judge (“the ALJ”), during which Plaintiff and a vocational expert testified.

R. at 44-87. On June 7, 2018, the ALJ issued a decision denying Plaintiff both DIB and SSI



3
    Citations to the Administrative Record are denoted by “R.”
                                                  4
4:19-cv-01535-CMC          Date Filed 10/15/20        Entry Number 21        Page 5 of 19




benefits. Plaintiff sought review of the ALJ’s decision before the Appeals Council, which was

denied on April 15, 2019, making the ALJ’s decision the Commissioner’s final decision. R. at 1-

3, 9-32. Plaintiff filed the present action on May 28, 2019. ECF No. 1.

       2) DIB and SSI Program Eligibility.

       The Social Security Act provides disability benefits under two programs, generally known

as DIB and SSI. Of relevance to the present case, DIB provides “disability benefits to insured

individuals irrespective of financial need,” while SSI provides supplemental security income

benefits “to financially needy individuals who are . . . disabled regardless of their insured status.”

Bowen v. Galbreath, 485 U.S. 74, 75 (1988). See also 42 U.S.C. §§ 401 et seq. (DIB); 1381 et

seq. (SSI). For purposes of both programs, an individual qualifies as “disabled” if such individual

is unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months . . . .” Id. § 423(d)(1)(A).

See also id. § 382c(a)(3)(A) (materially same definition for purposes of SSI). Furthermore, under

both programs,

       [a]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in the
       national economy, regardless of whether such work exists in the immediate area in
       which he lives, or whether a specific job vacancy exists for him, or whether he
       would be hired if he applied for work. For purposes of the preceding sentence (with
       respect to any individual), “work which exists in the national economy” means
       work which exits in significant numbers either in the regions where such individual
       lives or in several regions of the country.

                                                  5
4:19-cv-01535-CMC          Date Filed 10/15/20       Entry Number 21       Page 6 of 19




 Id. §§ 423(d)(2)(A), 1382c(a)(3)(B). Given the uniformity of the statutory definition of disability

under both programs, the regulations governing the two programs, unsurprisingly, are equivalent.

Barnhart v. Thomas, 540 U.S. 20, 24 (2003) (recognizing statutory definition of “disability” under

DIB and SSI programs are same and governing regulations parallel). Accordingly, the court

considers case law developed under both programs as interchangeable. Burns v. Barnhart, 312

F.3d 113, 119 n.1 (3d Cir. 2002) (considering case law developed under DIB and SSI programs as

interchangeable).

       In determining whether a claimant is disabled, the Commissioner uses a five-step,

sequential evaluation process, 20 C.F.R. §§ 404.1520(a)(4) (five-steps for DIB), 416.920(a)(4)

(five-steps for SSI), with the claimant bearing the burden of proof at Steps 1 through 4 and the

Commissioner bearing the burden of proof at Step 5. Lewis v. Berryhill, 858 F.3d 858, 861 (4th

Cir. 2017). At Step 1, the Commissioner considers whether the claimant is engaging in substantial

gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is engaged in

substantial gainful activity, the inquiry stops, and the claimant is deemed not disabled. Id. If the

claimant is not engaged in substantial gainful activity, the Commissioner proceeds to Step 2 and

considers the medical severity of the claimant’s impairments.           Id. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). If the claimant does not have a severe physical or mental impairment or

combination of impairments of sufficient duration, there is no further inquiry and the claimant is




                                                 6
4:19-cv-01535-CMC           Date Filed 10/15/20       Entry Number 21         Page 7 of 19




deemed not disabled.4 Id. If the claimant does have a severe impairment or combination of

impairments of sufficient duration, the Commissioner proceeds to Step 3 and determines whether

such impairment or combination of impairments meets or equals one of the impairments listed in

20 C.F.R. § 404, Appendix 1.5 Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the answer at Step

3 is yes, the claimant is disabled and further inquiry ceases. Id. If the answer at Step 3 is no, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”) before

proceeding to Step 4.6 Id. §§ 404.1520(a)(4), 416.920(a)(4). At Step 4, the Commissioner

determines whether the claimant can perform her past relevant work (“PRW”) in light of her RFC.7

Id. §§ 404.1520 (a)(4)(iv), 416.920(a)(4)(iv). If the claimant can perform her PRW, the claimant



4
  An impairment is “severe” if it “significantly limits” a claimant’s “physical or mental ability to
do basic work activities . . . .” 20 C.F.R. §§ 404.1520(c), 416.920(c). Basic work activities include,
inter alia, “[p]hysical functions such as such as walking, standing, sitting, lifting, pushing, pulling,
reaching, carrying, or handling.” Id. §§ 404.1521(b)(1), 416.921(b)(1). To meet the durational
requirement, the impairment must last or be expected to last a continuous period of at least twelve
months. Id. §§ 404.1509, 416.909.
5
  The SSA Regulations include an extensive list of impairments (“Listed Impairments”) which are
considered disabling without the need to assess whether there are any jobs a claimant could
perform. The Listed Impairments found at 20 C.F.R. Part 404, Subpart P, Appendix 1, are
considered severe enough to prevent all gainful activity. Id. §§ 404.1525(a), 416.920(a)(4)(iii).
To meet or equal one of the Listed Impairments, the claimant must establish her impairments match
several specific criteria, id. § 404.1525(c)-(e), or be “at least equal in severity and duration to
[those] criteria of any listed impairment,” id. § 404.1526(a).
6
 RFC is “the most” the claimant “can still do despite” physical and mental limitations affecting
her ability to work. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).


7
 PWR is “work that you have done within the past 15 years, that was substantial gainful activity,
and that lasted long enough for you to learn to do it.” 20 C.F.R. §§ 404.1560(b)(1), 416.960(b)(1).
                                                  7
4:19-cv-01535-CMC          Date Filed 10/15/20       Entry Number 21       Page 8 of 19




is deemed not disabled and the inquiry ends. Id. If the claimant cannot perform her PRW, the

Commissioner at Step 5 determines whether she can perform other work found in the national

economy commensurate with her age, education, experience, and RFC. Id. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   At this final step, the Commissioner customarily offers as evidence the

testimony of a vocational expert responding to a hypothetical question incorporating the claimant’s

limitations. Lewis, 858 F.3d at 862. If the Commissioner meets his burden at Step 5, the claimant

will be found not disabled and the application for benefits will be denied. Id.

       3) Plaintiff’s Testimony.

       Of relevance to the issues on appeal, the Report accurately recounts Plaintiff’s testimony

at the ALJ hearing as follows:

               Plaintiff testified her back, neck, shoulders, and knee had very severe pain.
       Plaintiff is stiff in the morning and is awakened in the night with severe leg muscle
       spasms. [R. at 51]. Plaintiff testified her hands go to sleep all the time. [R. at 52-
       53]. Plaintiff reported her fingers and wrist just do not work and are not as strong.
       [R. at 53]. Plaintiff testified she had arthritis in her hands and fingers. Plaintiff
       reported she gets anxiety attacks if she has to do something on a computer because
       she does not know anything about it. [R. at 54]. Plaintiff cannot use her hands to
       cook like she had in the past. [R. at 55]. When shopping, Plaintiff has a lot of
       problems with her back and knees hurting. [R. at 56]. Plaintiff can stand/walk for
       15 minutes. [R. at 57]. After an hour trip at one time, Plaintiff would need to sit
       down. [R. at 58]. Plaintiff testified she was extremely careful how much she
       walked because if she walked a lot she gets bone marrow edema on her knee that
       is extremely painful. [R. at 59]. Plaintiff reported panic attacks 2-3 times a week.
       [R. at 60]. Plaintiff testified about bipolar depressive episodes. [R. at 62-63]. Once
       every couple of months, she is on a bipolar high where she feels like she can do
       anything and then does things she should not do. [R. at 65]. One such episode was
       almost signing up for online school for $26,000. [R. at 66]. Plaintiff testified she
       stopped using marijuana a month prior to the hearing. [R. at 70]. In the prior three
       years, Plaintiff had performed some chores. [R. at 71-73]. Plaintiff goes fishing a
       few times a year. [R. at 73]. Plaintiff attends church, does a bible study and helps
       with teaching children at church. [R. at 74]. It appears church activities were
                                                 8
4:19-cv-01535-CMC          Date Filed 10/15/20       Entry Number 21        Page 9 of 19




       Monday, Wednesday, Friday, and Sunday. [R. at 74-75]. Plaintiff would take her
       older two grandchildren to the park, shopping, or to church. [R. at 76]. They would
       sometimes spend the night. Plaintiff does her housework in increments with sitting
       in between. [R. at 77-78]. Plaintiff reported after taking medications her pain levels
       were: 3 for back, 4-5 for neck, 0 for left knee, and 7 for right knee. [R. at 79-80].
       Plaintiff did not mention fibromyalgia, fatigue, or being tired during her testimony.

ECF No. 16 at 2-3. Plaintiff further testified she could stand and walk around no more than a

total of two or three hours in an eight-hour period. R. at 58-59. At the time of the hearing,

Plaintiff was forty-eight years old. R. at 49.

       4) The ALJ’s Decision.

       With respect to the first three steps of the five-step sequential evaluation process required

to determine whether an individual is disabled under the DIB program, 20 C.F.R. §

404.1520(a)(4), or the SSI program, id. § 416.920(a)(4), the ALJ determined: (1) Plaintiff has

not engaged in substantial gainful activity since June 7, 2014; (2) Plaintiff has the following

severe impairments—lumbar and cervical degenerative disc disease, left and right knee

impairment/degenerative joint disease, fibromyalgia/myofascial pain, depression, bipolar

disorder, anxiety, and panic disorder; and (3) Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. at 15-16. Before going to step

four, the ALJ determined Plaintiff

       has the residual functional capacity to perform light work as defined in 20
       C.F.R. 404.1567(b) and 416.967(b) except pushing and pulling with the lower
       extremities would be occasional. She could occasionally climb ramps, stairs,
       ladders, ropes, or scaffolds, and occasionally balance, stoop, kneel, crouch, and
       crawl. She is limited to frequent overhead reaching bilaterally. The claimant
       should avoid concentrated exposure to hazards. She is able to perform simple,
                                                 9
4:19-cv-01535-CMC            Date Filed 10/15/20        Entry Number 21      Page 10 of 19




          one-two step tasks, and simple repetitive tasks; essentially unskilled work with
          a Specific Vocational Preparation (SVP) level 1 or 2. This work could be
          performed on a sustained basis, 8 hours a day, 5 days a week, in 2-hour
          increments with normal breaks for an 8-hour workday.

R. at 18.8

          Applying this RFC at step four, the ALJ determined Plaintiff is unable to perform her past

relevant work as a surgical technician. R. at 30-31. Moving on to step five, the ALJ found Plaintiff

not to be disabled based upon the ALJ’s conclusion that considering Plaintiff’s age, education,

work experience, and her RFC she “is capable of making a successful adjustment to other work

that exists in significant numbers in the national economy.” R. at 32. In reaching this conclusion,

the ALJ relied upon the uncontradicted testimony of the vocational expert that a person with

Plaintiff’s RFC would be able to perform the requirements of representative occupations such as

office helper, with approximately 125,000 jobs in the national economy; ticket seller, with




8
    The applicable regulations for DIB and SSI identically define light work as follows:

          Light work involves lifting no more than 20 pounds at a time with frequent lifting
          or carrying of objects weighing up to 10 pounds. Even though the weight lifted
          may be very little, a job is in this category when it requires a good deal of walking
          or standing, or when it involves sitting most of the time with some pushing and
          pulling of arm or leg controls. To be considered capable of performing a full or
          wide range of light work, you must have the ability to do substantially all of these
          activities. If someone can do light work, we determine that he or she can also do
          sedentary work, unless there are additional limiting factors such as loss of fine
          dexterity or inability to sit for long periods of time.

20 C.F.R. §§ 404.1567(b) and 416.967(b).
                                                   10
4:19-cv-01535-CMC          Date Filed 10/15/20           Entry Number 21   Page 11 of 19




approximately 125,000 jobs in the national economy; and shipping and receiving weigher, with

approximately 150,000 jobs in the national economy. Id.

                                             Discussion

       In the Report, the Magistrate Judge recommends affirming the Commissioner’s decision

as supported by substantial evidence. ECF No. 16. Plaintiff raises two objections to the Report.

ECF No. 17. Although both objections ultimately challenge the ALJ’s RFC finding, the first

objection focuses on Plaintiff’s fibromyalgia and the second focuses on the medical opinion

evidence of Dr. Korn. The Commissioner has replied, ECF No. 18, and now the court addresses

Plaintiff’s two objections to the Report in turn.

       1) Evaluation of the Effects of Plaintiff’s Fibromyalgia Pain in Determining her RFC.

       In Plaintiff’s first objection to the Report, she objects to the Magistrate Judge’s conclusion

the ALJ adequately accounted for Plaintiff’s fibromyalgia pain in determining her RFC.

According to Plaintiff, the ALJ erroneously required objective evidence of her fibromyalgia pain

and failed to account for the waxing and waning nature of fibromyalgia. Plaintiff’s objection is

without merit.

       Notably, the SSA has issued specific guidance regarding the evaluation of fibromyalgia in

disability claims. Such guidance is found in Social Security Ruling 12-2p (“SSR 12-2p”), Titles

II and XVI: Evaluation of Fibromyalgia, 77 Fed. Reg. 43640 (July 25, 2012). SSR 12-2p defines

fibromyalgia as “a complex medical condition characterized primarily by widespread pain in the

joints, muscles, tendons, or nearby soft tissues that has persisted for at least 3 months.” Id. at

43641. SSR 12-2p goes on to recognize “the symptoms and signs of [fibromyalgia] may vary in
                                                    11
4:19-cv-01535-CMC         Date Filed 10/15/20        Entry Number 21      Page 12 of 19




severity over time and may even be absent on some days.” Id. at 43643. Moreover, SSR 12-2p

notes symptoms of fibromyalgia, such as widespread pain or fatigue, “may result in exertional

limitations that prevent a person from doing the full range of unskilled work” and fibromyalgia

claimants “may also have nonexertional physical or mental limitations because of their pain or

other symptoms,” as well as nonexertional environmental restrictions. Id. at 43644. Consistent

with this guidance, many courts have recognized objective tests cannot conclusively confirm the

presence of fibromyalgia. See, e.g., Green-Younger v. Barnhart, 335 F.3d 99, 108 (2d Cir. 2003)

(observing growing number of courts, including Second Circuit, recognize no objective tests can

conclusively confirm fibromyalgia).

        In determining the RFC of a claimant like Plaintiff who has been determined to suffer

from fibromyalgia as a severe impairment, SSR 12-2p provides as follows:

       We base our RFC assessment on all relevant evidence in the case record. We
       consider the effects of all of the person’s medically determinable impairments,
       including impairments that are “not severe.” For a person with [fibromyalgia], we
       will consider a longitudinal record whenever possible because the symptoms of
       [fibromyalgia] can wax and wane so that a person may have “bad days and good
       days.”

77 Fed. Reg. at 43644. This guidance makes clear the ALJ’s consideration of the claimant’s

longitudinal record is key to the proper determination of a claimant’s RFC when the claimant has

fibromyalgia.

       Here, at Step 2, the ALJ determined Plaintiff’s fibromyalgia significantly limits her ability

to do basic work activities and can be expected to last a continuous period of at least twelve

months. R. at 15. Working from this premise, the ALJ properly considered all relevant evidence

                                                12
4:19-cv-01535-CMC         Date Filed 10/15/20        Entry Number 21      Page 13 of 19




in the record in evaluating whether the effects of Plaintiff’s fibromyalgia in combination with the

effects of all of her medically determinable impairments render her incapable of any gainful

activity for a period of at least twelve months. 77 Fed. Reg. at 43644. Indeed, as the Magistrate

Judge accurately concluded, the ALJ’s decision is clear the ALJ considered the longitudinal record

of Plaintiff’s fibromyalgia symptoms as required by SSR 12-2p, did not exclusively rely on an

absence of objective medical evidence to evaluate Plaintiff’s fibromyalgia, and expressly

discussed both abnormal and normal findings, refraining from cherry picking the record. See

Robinson v. Comm’r of Soc. Security Admin., 2018 WL 6190434, at *3 (D.S.C. Nov. 28, 2018)

(Childs, J.) (finding no error where ALJ considered objective medical evidence when assessing

fibromyalgia, but also considered plaintiff’s subjective view).

       A full and fair reading of the ALJ’s decision leads this court to the firm conclusion the ALJ

did not improperly require or elevate objective evidence of the effects of Plaintiff’s fibromyalgia

over subjective evidence and did not fail to account for the waxing and waning nature of

fibromyalgia. The ALJ extensively discussed and considered physical examination findings from

Plaintiff’s various medical sources showing Plaintiff’s gait, range of motion, and strength normal

at times and abnormal at other times. R. at 27-28. The ALJ recognized Plaintiff had periods of

loss of strength and pain with range of motion, Plaintiff’s range of motion improved with

treatment, more recent examinations showed normal gait and/or independent ambulation, and

recent muscle strength testing results were normal, with one treating source, a neurologist, having

previously noted Plaintiff’s “poor effort” during such tests and “[e]mbellishment” on exam. R. at

27. In explicit recognition of the waxing and waning of Plaintiff’s symptoms, the ALJ limited
                                                13
4:19-cv-01535-CMC          Date Filed 10/15/20        Entry Number 21      Page 14 of 19




Plaintiff to light work, to occasional pushing and pulling with her lower extremities, to occasional

postural activities, and to only frequent overhead reaching bilaterally. R. at 27-28 (acknowledging

Plaintiff had “periods of loss of strength and pain with range of motion” and setting forth

limitations “given the inconsistencies with exam findings”).        See also R. at 27 (“She has

fibromyalgia, which was considered when determining the claimant’s exertional and postural

capacities.”). Additionally, the ALJ found Plaintiff “should avoid concentrated exposure to

hazards due to her painful range of motion and other fibromyalgia/myofascial pains.” R. at 28.

Indeed, the ALJ’s assessment is fully consistent with 12-2p’s directive that “[a]s with any claim

for disability benefits, before we find that a person with [the medically determinable impairment

of fibromyalgia] is disabled, we must ensure there is sufficient objective evidence to support a

finding that the person’s impairment(s) so limits the person’s functional abilities that it precludes

him or her from performing any substantial gainful activity.” 77 Fed. Reg. at 43641. As just set

forth, the record establishes the ALJ acted properly in his role as fact finder in considering the

effects of Plaintiff’s fibromyalgia in formulating her RFC, and therefore, the court upholds the

ALJ’s assessment of the effects of Plaintiff’s fibromyalgia in formulating her RFC as supported

by substantial evidence.

       In sum, the court agrees with the Magistrate Judge’s conclusion the ALJ adequately

accounted for Plaintiff’s fibromyalgia pain in determining her RFC, rejects Plaintiff’s first

objection as without merit, and adopts the Report on this issue.

       2) Assessment of Dr. Korn’s Medical Opinion.



                                                 14
4:19-cv-01535-CMC         Date Filed 10/15/20          Entry Number 21       Page 15 of 19




       Plaintiff next objects to the Magistrate Judge’s conclusion substantial evidence supports

the ALJ’s assessment of Dr. Korn’s medical opinion. Plaintiff’s objection is without merit.

       Dr. Korn is a primary care physician who performed a one-time consultative exam on

Plaintiff on September 21, 2015. The ALJ assigned limited weight to Dr. Korn’s consultative

examining opinion as follows:

       Dr. Korn, an examining source, opined on September 21, 2015, that the claimant
       has “a lot of physical complaints that I think seemed to conspire against her and
       make it difficult for her to tolerate physical activities.” (Exhibit B6F/5-6). Dr. Korn
       stated that, based on the claimant’s report, the total effect of her low back, left hip,
       right knee, and ankles keeps her from weightbearing more than 30 to 60 minutes at
       a time. He opined that the claimant is significantly limited in her ability to do lifting
       from the floor level with proper technique, and that she is unable to do a full crouch
       or squat. Dr. Korn further opined that the claimant is unable to ambulate on rough
       or uneven terrain, or climb safely or effectively. He stated that she would need to
       maintain her activities to floor level and that she would require breaks to get off her
       feet periodically through the day. Dr. Korn stated that the claimant’s right shoulder
       limits her ability to perform vigorous overhead manipulations, but that he could not
       comment specifically on any limitations below the shoulder involving the right
       upper extremity due to the lack of usable objective findings beyond the mild
       degenerative joint disease in the fingers. The undersigned accords limited weight
       to this opinion. The opinion was based on a one-time examination of the claimant,
       and it is not consistent with more recent examinations noting generally normal gait,
       motor strength and improved range of motion (e.g., Exhibits B20F/60; B26F/5-6;
       B28F). Additionally, Dr. Korn described the claimant’s functional capabilities with
       vague terminology, such as “significantly limited,” “periodically,” and “vigorous.”
       These descriptions do not assist with determining the application of limitations
       within an 8-hour workday.

R. at 29-30. Notably, Dr. Korn indicated Plaintiff “did not have excessive pain displays during

the evaluation though she discussed pain and emphasized her pain to an extreme during the

history.” R. at 446.




                                                  15
4:19-cv-01535-CMC         Date Filed 10/15/20        Entry Number 21      Page 16 of 19




       Plaintiff contends the ALJ gave three flawed reasons for rejecting Dr. Korn’s opinion,

requiring remand to allow the ALJ to properly evaluate the opinion. First, Plaintiff argues the ALJ

erred in discounting Dr. Korn’s opinion on the basis he only examined her once, considering the

ALJ assigned great weight to the opinion of psychologist Dr. Ron Thompson, PhD, another one-

time examiner of Plaintiff. Second, Plaintiff argues the ALJ failed to acknowledge the waxing and

waning nature of fibromyalgia when he discounted Dr. Korn’s opinion for being inconsistent with

more recent examinations noting generally normal gait, motor strength, and improved range of

motion. Finally, Plaintiff alleges because the ALJ found Dr. Korn’s description of Plaintiff’s

functional capabilities vague, the ALJ erred by failing to contact Dr. Korn for clarification of his

vague terminology. The court addresses each of these arguments in turn.

       The Report properly concludes Plaintiff’s first argument is without merit because, while a

limited examining relationship alone may not be a sufficient reason to discount an opinion, it is a

factor to consider in connection with other reasons, 20 C.F.R. §§ 404.1527(c)(1)-(2),

416.927(c)(1)-(2), as the ALJ did here in giving limited weight to Dr. Korn’s opinion, R. at 30.

The fact the ALJ gave greater weight to Dr. Thompson’s one-time consultative examiner’s opinion

is explained by the fact the ALJ found such opinion consistent with the record while he found Dr.

Korn’s inconsistent.

       The Report correctly rejects Plaintiff’s second argument regarding the waxing and waning

nature of the symptoms of fibromyalgia as inconsistent with SSR 12-2p’s directive that “[a]s with

any claim for disability benefits, before we find that a person with [the medically determinable

impairment of fibromyalgia] is disabled, we must ensure there is sufficient objective evidence to
                                                16
4:19-cv-01535-CMC          Date Filed 10/15/20        Entry Number 21       Page 17 of 19




support a finding that the person’s impairment(s) so limits the person’s functional abilities that it

precludes him or her from performing any substantial gainful activity.” 77 Fed. Reg. at 43641.

As the Report aptly reasons, “[w]hile [fibromyalgia] is not diagnosed based off of strength, gait,

and range of motion exams, such objective evidence pursuant to SSR 12-2p is to be considered in

determining claimant’s functional abilities and/or limitations.” ECF No. 16 at 26-27.

       Turning to Plaintiff’s third argument the ALJ should have contacted Dr. Korn for

clarification of his vague language regarding the Plaintiff’s functional capabilities, the Report

rejects such argument on the ground,

       [u]nder 20 U.S.C. § 404.1520b, the ALJ is only required to seek additional evidence
       or clarification if the ALJ cannot reach a conclusion about whether the claimant is
       disabled. Here, the ALJ did not have to recontact Dr. Korn or any other physician
       for additional information or clarification because the ALJ had sufficient
       information to determine the issue of disability in the record before him. The record
       was fully developed and sufficient for the ALJ to render a disability opinion.

ECF No. 16 at 27. In response, Plaintiff does not address the Report’s citation of and reliance on

20 U.S.C. § 404.1520b, but instead “[r]espectfully” complains “the Magistrate Judge does not

address the case law [she] provided showing that this type of finding warrants remand.” ECF No.

17 at 6. Plaintiff then asserts “[t]his is especially so where the ALJ’s other errors warrant remand.”

Id.

       Plaintiff’s entire line of argument here is without merit. First, Plaintiff neither cited nor

discussed any case law in the section of her opening brief arguing the ALJ should have contacted

Dr. Korn to clarify his use of vague language regarding her functional capabilities. Rather,

Plaintiff only cited 20 C.F.R. § 404.1512(e) (2008) for the proposition “if the ALJ was uncertain

                                                 17
4:19-cv-01535-CMC          Date Filed 10/15/20       Entry Number 21         Page 18 of 19




of the meaning of Dr. Korn’s opinion, he had the ability to recontact the doctor for clarification[.]”

ECF No. 11 at 32. Second, the Magistrate Judge properly recognizes that when the ALJ issued

his decision 20 C.F.R. § 404.1520b, applicable to DIB claims, and its counterpart 20 C.F.R. §

416.920b, applicable to SSI claims, were in effect, not 20 C.F.R. § 404.1512(e).9 The Magistrate

Judge also correctly recognizes that, under the effective regulations, an ALJ is only required to

seek additional evidence or clarification if the ALJ cannot reach a conclusion about whether the

claimant is disabled based upon the evidence in the case record. 20 C.F.R. §§ 416.920b(b),

1520b(b). Here, as the Magistrate Judge reasons, because the ALJ had sufficient information in

the record to determine the issue of Plaintiff’s disability, he was not required to recontact Dr. Korn.

ECF No. 16 at 27.

       In sum, the court agrees with the Magistrate Judge’s conclusion in the Report substantial

evidence supports the ALJ’s assessment of Dr. Korn’s medical opinion, rejects Plaintiff’s second

objection as without merit, and adopts the Report on this issue.




9
 Effective March 26, 2012, § 404.1520b replaced § 404.1512(e). See Bentley v. Colvin, 2015 WL
5836029 (N.D. Tex. Sept. 30, 2015) (recognizing same and holding when ALJ issued decision on
June 20, 2012, §404.1520b and its counterpart § 416.920b were in effect).
                                              18
4:19-cv-01535-CMC       Date Filed 10/15/20        Entry Number 21      Page 19 of 19




                                          Conclusion

      For the reasons set forth above, the court adopts the Report and affirms the decision of the

Commissioner.

      IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
October 14, 2020




                                              19
